Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 6/22/2020 have been considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17, line 3, change “the” to –a—before “controller”.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aykroyd et al. (WO2016051207A2; hereinafter, “Aykroyd”), in view of Fukuda (US 20190098730 A1).
Regarding independent claim 1, Aykroyd discloses a lighting fixture configured for multiple channel dimming control (see FIG. 1), the lighting fixture comprising: 
a plurality of arrays of light sources (FIG. 1: plurality of LED strings), each of the plurality of arrays of light sources configured to generate a light output (FIG. 1: output of each LED string D0-DN); 
a plurality of driver circuits, each of the plurality of driver circuits configured to drive one of the plurality of arrays of light sources (FIG. 1: output of c1, c2, etc.); 
a plurality of switches, one of the plurality of switches electrically coupled to each of the plurality of driver circuits (see page 21, lines 18-22: each of the diode drivers are, implicitly,  driven by switches); and 
a controller (FIG. 1, e1) to: 
provide, by the controller (FIG. 1, e1), a respective drive signal to each of the plurality of respective driver circuits (FIG. 1: diode drives c1, c2, etc.), 
generate, using each of the plurality of respective driver circuits (FIG. 1: output of c1, c2, etc.), a respective drive signal for a respective one of the plurality of arrays of light sources in response to the respective drive signal received from the controller (FIG. 1: each diode driver provides a current drive signal to each of the LED arrays), the respective drive signal corresponding to an intensity for the respective one of the plurality of arrays of light sources (see page 7, lines 10-20), and 
Aykroyd also discloses providing, by the controller, a synchronous pulse-width modulation ("PWM") signal to the plurality of switches (see page 21, lines 18-22: “In Figure 3 , essentially, all the PWM signals switch at the same time and are in-phase i.e. they are synchronous with one another, also referred to as being in-sync”) to set an overall dimming level for the plurality of arrays of light sources (see page 19, lines 27-34).
Aykroyd does not disclose that the drive signal is a “constant current signal” and that the controller, explicitly, includes a non-transitory computer readable medium and processing unit”.
see FIG. 4, for example) wherein the LEDs are driven with constant current signals (see FIG. 4 and ¶ 76) and the control circuit 26 includes a processor and memory (¶ 39).
It would have been obvious before the effective filing date of the claimed invention to modify the lighting fixture of Aykroyd by driving the LEDs with a constant current and incorporating a processor and memory in the controller e1 of FIG. 1, as taught by Fukuda.
Therefore, one of ordinary skill in the art would have been motivated to make this adjustment in order to create a uniform and customizable intensity/color.

    PNG
    media_image1.png
    351
    621
    media_image1.png
    Greyscale

Regarding claim 2, Aykroyd discloses the lighting fixture of claim 1, wherein the light sources are light emitting diodes (FIG. 1: LEDs D1-DN).
Regarding independent claim 9, Aykroyd discloses a system for multiple channel dimming control (see FIG. 1), the system comprising: 
a light fixture configured to produce a light output (FIG. 1: light fixture), the light fixture including: 

a plurality of driver circuits, each of the plurality of driver circuits configured to drive one of the plurality of arrays of light sources (FIG. 1: output of c1, c2, etc.); and 
a plurality of switches, one of the plurality of switches electrically coupled to each of the plurality of driver circuits (see page 21, lines 18-22: each of the diode drivers are, implicitly,  driven by switches); 
a controller (FIG. 1, e1) to: 
provide, by the controller (FIG. 1, e1), a respective drive signal to each of the plurality of respective driver circuits (FIG. 1: diode drives c1, c2, etc.), 

generate, using each of the plurality of respective driver circuits (FIG. 1: output of c1, c2, etc.), a respective drive signal for a respective one of the plurality of arrays of light sources in response to the respective drive signal received from the controller (FIG. 1: each diode driver provides a current drive signal to each of the LED arrays), the respective drive signal corresponding to an intensity for the respective one of the plurality of arrays of light sources (see page 7, lines 10-20).
Aykroyd also discloses providing, by the controller, a synchronous pulse-width modulation ("PWM") signal to the plurality of switches (see page 21, lines 18-22: “In Figure 3 , essentially, all the PWM signals switch at the same time and are in-phase i.e. they are synchronous with one another, also referred to as being in-sync”) to set an overall dimming level for the plurality of arrays of light sources (see page 19, lines 27-34).
Aykroyd does not disclose that the drive signal is a “constant current signal” and that the controller, explicitly, includes a non-transitory computer readable medium and processing unit”.
see FIG. 4, for example) wherein the LEDs are driven with constant current signals (see FIG. 4 and ¶ 76) and the control circuit 26 includes a processor and memory (¶ 39).
It would have been obvious before the effective filing date of the claimed invention to modify the lighting fixture of Aykroyd by driving the LEDs with a constant current and incorporating a processor and memory in the controller e1 of FIG. 1, as taught by Fukuda.
Therefore, one of ordinary skill in the art would have been motivated to make this adjustment in order to create a uniform and customizable intensity/color.
Regarding claim 10, the system of claim 9, wherein the light sources are light emitting diodes (FIG. 1: LEDs D1-DN).  
Regarding independent claim 17, Aykroyd discloses a method for multiple channel dimming control (see FIG. 1), the method comprising: 
providing, by the controller (FIG. 1, e1), a respective-drive signal to each of a plurality of driver circuits (FIG. 1: diode drives c1, c2, etc.), 
generating, using each of the plurality of respective driver circuits (FIG. 1: output of c1, c2, etc.), a respective drive signal for a respective array of light sources in response to the respective drive signal (FIG. 1: each diode driver provides a current drive signal to each of the LED arrays), the respective drive signal corresponding to an intensity for the respective array of light sources (see page 7, lines 10-20), and 
Aykroyd also discloses providing, by the controller, a synchronous pulse-width modulation ("PWM") signal to a plurality of switches associated with the plurality of drive circuits (see page 21, lines 18-22: “In Figure 3 , essentially, all the PWM signals switch at the same time and are in-phase i.e. they are synchronous with one another, also referred to as being in-sync”) to set an overall dimming level (see page 19, lines 27-34). 
“constant current signal”.
However, Fukuda discloses a lighting system (see FIG. 4, for example) wherein the LEDs are driven with constant current signals (see FIG. 4 and ¶ 76).
It would have been obvious before the effective filing date of the claimed invention to modify the method of Aykroyd by driving the LEDs with a constant current, as taught by Fukuda.
Therefore, one of ordinary skill in the art would have been motivated to make this adjustment in order to create a uniform and customizable intensity/color.
Claim(s) 3-7 and 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Combination of Aykroyd and Fukuda, further in view of Chemel et al. (US20100204841A1; hereinafter, “Chemel”).
Regarding claim 3, Aykroyd discloses the lighting fixture of claim 1, wherein the LEDs produce lights of various wavelengths (see FIG. 1:                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                    , …).
But Aykroyd does not specify, “wherein the plurality of arrays of light sources includes a first array of light sources configured to produce infrared light”. 
Chemel, however, discloses an LED Lighting fixture (FIG. 2, for example) wherein the LEDs produce lights in infrared range (see ¶ 17).
It would have been obvious before the effective filing date of the claimed invention to modify the lighting fixture of Aykroyd by choosing LEDs that produce light in the infrared range, as taught by Chemel.
Therefore, one of ordinary skill would have been motivated to make this modification in order to “produce lighting systems capable of simulation of the light produced by desired portions of the solar spectrum” (page 2 lines 15-20 of Aykroyd).
Regarding claim 4, combination of Aykroyd and Chemel discloses the lighting fixture of claim 3, wherein the plurality of arrays of light sources includes a second array of light sources configured produce ultraviolet light (¶ 17 of Chemel).
It would have been obvious before the effective filing date of the claimed invention to further modify the lighting fixture of Aykroyd by choosing another array of LEDs that produce light in the ultraviolet range, as taught by Chemel.
Therefore, one of ordinary skill would have been motivated to make this modification in order to “produce lighting systems capable of simulation of the light produced by desired portions of the solar spectrum” (page 2 lines 15-20 of Aykroyd).
Regarding claim 5, Aykroyd discloses the lighting fixture of claim 4, and further discloses three individual diode strings in FIG. 1 but does not specify, “wherein the plurality of arrays of light sources includes at least ten arrays of light sources.”
However, it would have been obvious to expand the number of LED strings to at least ten arrays since the teachings of Aykroyd are not limited to three strings as displayed. Instead, it would have been an obvious matter of design choice to expand the number of LEDs in accordance with the requirements of a particular design where ten or more different wavelengths are being produced.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to “produce lighting systems capable of simulation of the light produced by desired portions of the solar spectrum” (page 2 lines 15-20).
Regarding claim 6, Aykroyd discloses the lighting fixture of claim 4, wherein the plurality of arrays of light sources includes fewer than ten arrays of light sources (see FIG. 1: for example the three diode strings, as shown).  
Regarding claim 7, Aykroyd discloses the lighting fixture of claim 4, but does not specify, “wherein the plurality of arrays of light sources are spectrally evenly spaced with respect to one another along the electromagnetic spectrum.”
However, the lighting system of Aykroyd incorporates LEDs that produce lights of various wavelengths (see FIG. 1,                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                    , etc.). One of ordinary skill in the art of lighting and plant growth would understand that spreading the wavelengths spectrally evenly with respect to one another along the electromagnetic spectrum will help creating a light output that resembles the sunlight.
Therefore, one of ordinary skill would have been motivated to make this modification in order to “produce lighting systems capable of simulation of the light produced by desired portions of the solar spectrum” (page 2 lines 15-20 of Aykroyd).
Regarding claim 11, Aykroyd discloses the system of claim 9, wherein the LEDs produce lights of various wavelengths (see FIG. 1:                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                    , …).
But Aykroyd does not specify, “wherein the plurality of arrays of light sources includes a first array of light sources configured to produce infrared light”. 
Chemel, however, discloses an LED Lighting fixture (FIG. 2, for example) wherein the LEDs produce lights in infrared range (see ¶ 17).
It would have been obvious before the effective filing date of the claimed invention to modify the system of Aykroyd by choosing LEDs that produce light in the infrared range, as taught by Chemel.
Therefore, one of ordinary skill would have been motivated to make this modification in order to “produce lighting systems capable of simulation of the light produced by desired portions of the solar spectrum” (page 2 lines 15-20 of Aykroyd).
Regarding claim 12, combination of Aykroyd and Chemel discloses the system of claim 11, wherein the plurality of arrays of light sources includes a second array of light sources configured produce ultraviolet light (¶ 17 of Chemel).

Therefore, one of ordinary skill would have been motivated to make this modification in order to “produce lighting systems capable of simulation of the light produced by desired portions of the solar spectrum” (page 2 lines 15-20 of Aykroyd).
Regarding claim 13, Aykroyd discloses the lighting system of claim 12, and further discloses three individual diode strings in FIG. 1 but does not specify, “wherein the plurality of arrays of light sources includes at least ten arrays of light sources.”
However, it would have been obvious to expand the number of LED strings to at least ten arrays since the teachings of Aykroyd are not limited to three strings as displayed. Instead, it would have been an obvious matter of design choice to expand the number of LEDs in accordance with the requirements of a particular design where ten or more different wavelengths are being produced.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to “produce lighting systems capable of simulation of the light produced by desired portions of the solar spectrum” (page 2 lines 15-20).
Regarding claim 14, Aykroyd discloses the lighting system of claim 12, wherein the plurality of arrays of light sources includes fewer than ten arrays of light sources (see FIG. 1: for example the three diode strings, as shown).  
Regarding claim 15, Aykroyd discloses the lighting system of claim 12, but does not specify, “wherein the plurality of arrays of light sources are spectrally evenly spaced with respect to one another along the electromagnetic spectrum.”
However, the lighting system of Aykroyd incorporates LEDs that produce lights of various wavelengths (see FIG. 1,                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                    , etc.). One of ordinary skill in the art of lighting and plant growth would 
Therefore, one of ordinary skill would have been motivated to make this modification in order to “produce lighting systems capable of simulation of the light produced by desired portions of the solar spectrum” (page 2 lines 15-20 of Aykroyd).
Claim(s) 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Combination of Aykroyd and Fukuda, further in view of Kamii (US 20130141018 A1).
Regarding claim 18, Aykroyd discloses the method of claim 17, but does not specify, “wherein the switch is a field-effect transistor ("FET")”.
However, Kamii discloses an LED lighting method wherein the LEDs are controlled using FET switches 33 and 34 (FIG. 3 and ¶ 74).
It would have been obvious before the effective filing date of the claimed invention to modify the method of Aykroyd by using an FET switch, as taught by Kamii.
Therefore, one of ordinary skill in the art would have been motivated to make this adjustment in order to meet the specific design requirement of a circuit.
Regarding claim 19, Aykroyd discloses the method of claim 17, but does not disclose, “further comprising receiving, from a user interface, a first user input related to the overall dimming level”.
However, Kamii discloses an LED lighting method, wherein the LEDs are controlled using a user interface (FIG. 5: remote controller 50) by selecting different options such as “full turn-on”.
It would have been obvious before the effective filing date of the claimed invention to modify the method of Aykroyd by using a user interface to input dimming control signals, as taught by Kamii.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to adjust the light outputs in a more user-friendly manner.
Regarding claim 20, combination of Aykroyd and Kamii discloses the method of claim 19, further comprising receiving, from the user interface, a second user input related to the intensity for the respective array of light sources (FIG. 5 of Kamii: remote controller 50 receives various input for changing the intensity and/or color).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844